Grant, J.
(after stating the facts). Counsel, in his printed brief, raises two objections to the validity of the tax deed: (1) That the auditor general is not authorized by law to include in his petition delinquent drain taxes; (2) that the auditor general had no power to set aside the first sale on account of a defect in the publication, and to resell the land.
The first objection is settled against the contention of the petitioner by Blondin v. Griffin, 133 Mich. 647 Hilton v. Dumphey, 113 Mich. 341. The second question is ruled against him by Schulte v. Auditor General, 131 Mich. 677; Bump v. Jepson, 106 Mich. 644.
We have repeatedly held that, after confirmation of the decree, tax sales and deeds issued thereunder can be set aside for only three reasons, two of which are specified in the statute—that the taxes were paid, or the land was exempt from taxation. The third is lack of jurisdiction to enter the decree. Burns v. Ford, 124 Mich. 274; Berkey v. Burchard, 119 Mich. 101; Spaulding v. O'Connor, 119 Mich. 45.
There is no claim that the taxes were paid, or that the land was exempt. The court had jurisdiction to determine all the questions raised. It did determine them, entered decree, the lands have been sold, and the title of the State has passed to a third person. It follows that leave to file a bill of review was properly refused.
Decree affirmed, with costs.
The other Justices concurred.